UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6181


TERRAINE SANCHEZ BYERS,

                Petitioner - Appellant,

          v.

ANTHONY HATHAWAY, III,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:07-cv-00290-RJC-DSC)


Submitted:   July 21, 2011                    Decided:    July 25, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terraine Sanchez Byers, Appellant          Pro Se.        Clarence Joe
DelForge, III, Assistant Attorney          General,     Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terraine Sanchez Byers seeks to appeal the district

court’s     order   accepting    the   magistrate      judge’s   recommendation

and   dismissing     Byers’    28   U.S.C.   § 2254    (2006)    petition.      We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on Dec. 8, 2010.        The notice of appeal was filed on Jan. 12,

2011. *    Because Byers failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We    dispense   with   oral    argument     because    the   facts   and    legal



       *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                        2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3